Citation Nr: 1452202	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-00 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine (low back disability) for the period from January 13, 2006, to January 23, 2008. 

2.  Entitlement to an initial rating higher than 20 percent for low back disability for the period since January 24, 2008. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from February 2004 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 RO rating decision.

A review of the Veteran's electronic VA folders (Virtual and VBMS) includes pertinent VA treatment records dated subsequent to the December 2008 statement of the case.  In a January 2012 informal hearing presentation the Veteran's representative waived RO review of evidence submitted subsequent to May 4, 2009, the date of certification of the Veteran's appeal to the Board.

Although an October 2014 Informal Hearing Presentation from the Veteran's representative states that the Veteran contacted VA by email, this is not the case.  There is no indication in the file that the Veteran has ever used email to contact VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded by the Board in February 2012 in order that the Veteran could be provided a VA examination to determine the current severity of the Veteran's service-connected lumbar spine disorder.  An April 2012 VA document in the claims file indicates that the VA examination was cancelled because the letter of notification was returned as undeliverable and because the Veteran could not be reached by telephone. 
Subsequent documents in the file reveal that the Veteran had become homeless and there is no indication that he was ever notified that he had been scheduled for a VA medical examination of the back.  The Veteran's electronic files indicate that the Veteran receives frequent VA medical treatment, including some treatment for his back.  A May 2013 VA treatment record notes that the Veteran had a cell phone and specifically listed his number.  A June 2014 VA pharmacy note indicates that the Veteran's telephone number was changed.  See document uploaded to VBMS on June 27, 2014, labeled CAPRI, page 1.  The AOJ should try again to contact the Veteran and arrange a VA medical examination of the Veteran's low back disability.  Also, the Veteran's updated VA treatment records should be obtained and considered.   

The TDIU issue must be remanded because the increased rating claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the claims file.

2.  Review the latest VA treatment records for any indication as to whether the Veteran has a new permanent home or a new telephone number.  If so, use the new information to provide the Veteran notification of a VA medical examination of the lumbar spine.  If no new information is present, try calling the Veteran at the number listed in the June 2014 pharmacy note to arrange for him to have a VA medical examination of the lumbar spine.  See document uploaded to VBMS on June 27, 2014, labeled CAPRI, page 1.  
If contact is made with the Veteran, schedule the Veteran for a VA examination to determine the severity of his service-connected low back disability, including any associated respective neurological impairment.  The claims folder must be made available and reviewed by the examiner.  The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability. 

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation. 

The examiner must further opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

3.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal is denied, issue a supplemental statement of the case that reviews all the evidence received since the November 2012 supplemental statement of the case.  Provide the Veteran and his representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

